Citation Nr: 0843256	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-07 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for hepatitis-C 
infection.

2.  Entitlement to service connection for thrombocytopenia.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the RO in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran is competently diagnosed with hepatitis-C 
infection and thrombocytopenia.

3.  The competent evidence is at least in relative equipoise 
on the question of whether the veteran's currently diagnosed 
hepatitis-C infection and thrombocytopenia resulted either 
from Hantavirus infection in service or from co-infection 
during service with the hepatitis-C virus.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, the 
disability manifested by hepatitis-C infection is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303(d), 3.304 (2008).  

2.  By extending the benefit of the doubt to the veteran, the 
disability manifested by thrombocytopenia is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303(d), 3.304 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

II.  Service Connection Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).  

In this veteran's case, the veteran contends that his 
currently diagnosed hepatitis-C infection with liver 
deterioration and with thrombocytopenia is causally related 
to in-service treatment for hemorrhagic fever, or was 
acquired in the Philippines in service in 1975 by sexual 
relations with a prostitute. 

The medical evidence of record establishes that the veteran 
has been diagnosed with hepatitis-C infection with liver 
deterioration and with thrombocytopenia.  The first element 
of service connection - medical evidence of a current 
disability - is accordingly satisfied.  

"Thrombocytopenia is defined as a disorder which may stem 
from failure of platelet production, splenic sequestration of 
platelets, increased platelet destruction or utilization, or 
dilution of platelets."  Combee v. Principi, 4 Vet. App. 78, 
81 (1993).  Periods of thrombocytopenic bleeding are 
relatively short but require aggressive medical management.  
60 Fed. Reg. 49227 (Sept. 22, 1995).  "'Thrombocytopenia' is 
a "decrease in the number of blood platelets.' DORLAND'S at 
1707."  Sachs v. Gober, 14 Vet. App. 175, 177 (2000).   

The veteran's service treatment records show treatment in 
February 1975 for acute hemorrhagic fever with renal failure 
due to hemoglobinuria.  The discharge physical examination in 
December 1975 also noted treatment for gonorrhea in service, 
although with no current complications or sequelae.  The 
second element of service connection - medical evidence of a 
disease or injury in service - is accordingly satisfied.

On the remaining question of relationship of current 
disability to service, the medical opinions of record 
regarding a nexus between the claimed in-service disease or 
injury and military service are summarized below.  In March 
2004, the veteran underwent two VA examinations.  The first 
was an Infectious Disease examination, in which the examiner 
noted the veteran's treatment for hemorrhagic fever, his 
history of multiple sexual partners, and the one instance of 
gonorrhea in service.  The examiner stated that because the 
veteran did not have any history of blood transfusions, 
denied drug abuse, and had no tattoos, he believed that the 
veteran's past sexual behavior was the most likely mode of 
transmission; however, the examiner indicated that there was 
no way for him to prove that.  An addendum to the Infectious 
Disease examination in May 2004 noted that the veteran's in-
service treatment for hemorrhagic fever was "less likely to 
be the probable cause" of the veteran's hepatitis-C.  

On the second examination in March 2004, a different VA 
examiner noted the existence of the veteran's tattoo.  During 
this examination, the veteran denied any drug abuse, and the 
VA examiner noted the history of hepatitis-C.  The veteran 
was diagnosed with thrombocytopenia which was "most likely 
due to his hepatitis C."  

The record also includes a VA medical opinion issued in 
January 2006.  The reviewer wrote that, based on review of 
the claims file, there is no evidence to prove or disprove 
that the veteran's (in-service) illness in 1975 was due to 
hepatitis-C.  The reviewer also noted that hepatitis-C was 
diagnosed in 1996, twenty years after the veteran's discharge 
from service, which is a long time for the disease to 
develop.  It was accordingly impossible for the reviewer to 
state that the veteran developed hepatitis-C while in 
military service. 

Because the medical opinions above were inconsistent or 
ambiguous regarding nexus, the Board referred the case to the 
Veterans Health Administration (VHA) in September 2008 for an 
expert medical opinion.  In response, a VHA medical expert 
submitted a report in September 2008 stating that most cases 
of hemorrhagic fever with renal failure are caused by viruses 
of the Hantavirus family.  The VHA reviewer indicated that 
the veteran's documented symptoms are consistent with 
hepatitis-C infection during service.  The VHA medical expert 
concluded that the veteran's in-service hemorrhagic fever 
with renal failure was caused by Hantavirus infection, while 
his thrombocytopenia and hepatitis could have been caused by 
Hantavirus alone, or by a chimerical virus, or by 
simultaneous co-infection with the hepatitis-C virus (HCV). 

The VHA expert also opined that the illness could have 
resulted from injecting drugs with a dirty needle or, more 
likely, from exposure to a prostitute carrying both viruses, 
and the infection was "almost certainly" acquired in the 
Philippines.  The VHA expert concluded with the opinion that 
HCV infection was in all likelihood acquired in the 
Philippines, more likely than not while in service in 1975.  
In regard to thrombocytopenia, the VHA expert opined that the 
disease could have resulted from Hantavirus infection, from 
HCV infection without cirrhosis, or from HCV-induced portal 
hypertension due to fibrosis or cirrhosis.  

The VHA expert's overall conclusions were as follows: that 
hepatitis-C was acquired in the Philippines; that it was 
acquired in 1975 as a result of co-infection with a 
Hantavirus; and, that it was acquired by the intravenous use 
of a dirty needle or by consorting with prostitutes on one or 
more occasions.  Based on this evidence, the Board finds that 
the weight of the competent evidence is at least in relative 
equipoise on the question of whether the veteran's currently 
diagnosed hepatitis-C infection and thrombocytopenia resulted 
either from Hantavirus infection in service or from co-
infection during service with the hepatitis-C virus.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the disability manifested by hepatitis-C infection 
and disability manifested by thrombocytopenia are due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis-C infection is granted.

Service connection for thrombocytopenia is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


